Kassal, J., dissents in a memorandum as follows:
I disagree with the majority’s affirmance of an award of temporary maintenance under the circumstances in this case. The record clearly reflects that the wife misrepresented her employment status and finances to the court in her original application before Special Term. In the past, we have held that appeals from temporary awards in matrimonial actions should be discouraged, with the parties relegated to the more appropriate remedy by seeking a speedy trial, at which the relevant facts may be explored and fully developed (Braga v Braga, 82 AD2d 727; Woram v Gilliam, 78 AD2d 796; Rappeport v Rappeport, 46 AD2d 756). However, we have also held that applications for temporary relief should be discouraged and an award pendente lite should be denied in the absence of a clear showing that such relief is necessary (Spellman v Spellman, 33 AD2d 683; Heller v Heller, 38 AD2d 526). Here, the husband unquestionably can afford to furnish support, since he earns in excess of $83,000 annually. The parties had been married for four and one-half years, without any issue. However, the wife admittedly improperly exercised self-help in withdrawing $7,400 from a joint savings account and in removing all the furniture and belongings from the marital abode. While the seizing of joint-assets, standing alone, may not warrant a denial of temporary relief, I fail to perceive the need to afford protection to the wife, in this case, when she blatantly misled the court by misrepresenting her employment and financial status on the original application. She represented first that she was unemployed, and later, in a financial affidavit sworn to March 10,1982, that her employment commenced in or about September, 1981 with an estimated annual salary of $30,000. There is another financial affidavit, dated November 3, 1981, wherein she swears that she started work on or before August 22, 1981, but concealed her true income by recording her income as “Uncertain.” Upon appellant’s motion to renew, she concedes that she actually commenced employment July 27, 1981, three days prior to submission of the original motion for temporary maintenance. This date is further confirmed by a letter from her employer. The mere fact that she was unemployed when her original affidavit was executed on July 30, 1981, is without dispositive effect. The foregoing amounts to a misrepresentation to the court that the facts at the time of submission were the same as set forth in the affidavit, which was untrue. Special Term expressed an awareness that the original application raised a close question. Accordingly, the fact that plaintiff concealed her employment and true financial situation is critical. This concealment of the actual financial posture of the parties, as revealed on renewal, warranted denial of temporary maintenance, with the parties being relegated to proceed expeditiously to trial (see Belding v Belding, 75 AD2d 592). Further, there is no merit in respondent’s position that the cross motion was not properly one to renew. To the contrary, the application for renewal was based upon material, additional facts bearing upon the employment and financial status of the wife, subsequently disclosed, which were not known to the renewing party and thus, not made known to the court (see Foley v Roche, 68 AD 2d 558, 568). The withholding of such critical financial information in a matrimonial action was patently improper. Special *542Term abused its discretion in not passing upon the underlying merits on the motion to renew. I cannot concur in the majority’s position which essentially sanctions and rewards respondent by overlooking her misrepresentations in attempting to mislead Special Term. Accordingly, I dissent and would reverse the order which denied appellant’s cross motion for leave to renew, grant leave and upon renewal, deny the application for temporary maintenance. The order directing entry of a judgment for arrears in temporary maintenance and for a wage deduction pursuant to section 49-b of the Personal Property Law should likewise be reversed.